DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Claims 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2020.
Claims 1, 3-11 and 16-17 are examined in this office action of which claims 1, 3-6 and 9 have been amended and claims 16-17 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-11 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 3-11 and 16-17, instant claims recite the limitation of “steadite eutectic structure” as part of the microstructure of the alloy. One skilled in the art recognizes that steadite in cast iron is another name for iron phosphide eutectic. {see Cast Irons; Types, Properties, Applications & Weldability of Semih Genculu (NPL’1) – page 20 ¶4, page 21 figure, ¶1; See US Patent US 2895859 of Peras which shows the usual manufacture at the time which included a high amount of P, P= 0.40%, to have “steadite (phosphorus eutectic Fe-C-P)” in the microstructure of the cast iron; "Effect of phosphide eutectic on the properties of a cast iron alloy." of Slyn'ko (NPL’2
Claims 4, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 16 and 17, instant claims require “steadite eutectic structure” as part of the microstructure of the alloy and also recites that the alloy has “0.02 to 0.03 wt % of phosphorus (P)”. One skilled in the art recognizes that steadite in cast iron is another name for iron phosphide eutectic. (see Cast Irons; Types, Properties, Applications & Weldability of Semih Genculu (NPL’1) – page 20 ¶4, page 21 figure, ¶1; See US Patent US 2895859 of Peras which shows the usual manufacture at the time which included a high amount of P, P= 0.40%, to have “steadite (phosphorus eutectic Fe-C-P)” in the microstructure of the cast iron; "Effect of phosphide eutectic on the properties of a cast iron alloy." of Slyn'ko (NPL’2) phosphide eutectic (PE) in cast iron which shows the presence of phosphide eutectic (PE) with phosphorous in a range of 0.3 – 0.6%P – p. 155 abstract, ¶¶1-2). The “0.02 to 0.03 wt % of phosphorus (P)” required by the alloy appears to below an amount of what one skilled in the art would consider to be required to form the iron phosphide eutectic or steadite. Therefore, it is unclear how a “steadite” microstructure can be present in the instant alloy that also requires a very low amount of phosphorous.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733